Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 19, 2021

                                       No. 04-21-00010-CV

                                       Marcos MORALES,
                                           Appellant

                                                  v.

                                            EGZ, LLC,
                                             Appellee

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020-CV-0298
                            Honorable Bill Squires, Judge Presiding


                                          ORDER
        The clerk’s record was filed on February 4, 2021. Appellant filed a notice of appeal and
an affidavit of indigence on January 8, 2021. The reporter’s record was due on March 8, 2021.
On March 16, 2021, Ms. Diana Vargas, the court reporter responsible for filing the record, filed a
notice with this court stating that although she is aware of the affidavit of indigence, appellant
has not paid or made arrangements to pay for the record.

        If a party, the clerk, or the court reporter seek to require appellant to pay costs to prepare
the record, we ORDER they must file a motion in accordance with Texas Rule of Civil
Procedure 145(f)(1) or (3). The motion must be filed in the trial court and a copy must be filed
with this court not later than March 29, 2021.

        If a complying motion is not filed by the date ordered, Ms. Vargas is ORDERED to
prepare and file the record without payment of costs no later than April 19, 2021. If a Rule
145(f) motion is timely filed, we ORDER the trial court to immediately set and give ten days’
notice of an oral hearing on the motion. See TEX. R. CIV. P. 145(f)(5). Any hearing must be
held not later than April 19, 2021. If the trial court orders appellant to pay any part of the costs,
the court must make detailed findings that appellant can afford to pay them. See id. 145(f)(6),
and a supplemental record containing the court’s order and any written findings must be filed in
this court within three days of the hearing.

       We direct the clerk of this court to send a copy of appellant’s January 8, 2021, Statement of
Inability to Afford Payment of Court Costs and Affidavit together with this order to the parties,
the trial court clerk, the court reporter, and the trial court.
                                              _________________________________
                                              Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court